Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/736,256, filed on January 07, 2020.  In response to Examiner’s Office Action of June 30, 2022, Applicant, on September 29, 2022, amended claims 1, 8 and 14.  Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the 35 U.S.C. § 101 rejection is withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed September 29, 2022 have been fully considered but they are not persuasive and/or are moot In view of revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed September 29, 2022. 
On Pgs. 10-12 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant states McLees et al. and Vlas fail to teach or suggest (1) " analyzing a  project description for a project type to be performed using natural language processing with convoluted neural networks to extract the project type"; and "matching the project type extracted from the project description to tagged requirements of project types" and "generating a report of requirements including the tagged requirements matching the project type extracted from the project description on a display of a user performing the project in accordance with the requirements in the report" or (2) “matching the project type extracted from the project description to the tagged requirements of project type using the convoluted neural network to review the project type and determine what type of requirements are needed based upon the project types having the requirement data from historical projects tagged thereto, and identifying gaps in requirements from the project type extracted from the project description to the project types having the requirement data from historical projects tagged thereto" or  (3) "using a web crawler accessing standard best practices from organizations performing the historical projects". In response, Examiner respectfully disagrees. In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Srivastava and Iqbal are now applied for Claims 1, 8 and 14.    Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  


Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection:
The claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving computing technology; solution rooted in computing technology - based on 
employing natural language processing with a convoluted neural network to extract requirement data correlated to project type from the historical projects;
 tagging the project types with the requirement data; analyzing a project description for a project type to be performed using natural language processing to extract the project type; matching the project type extracted from the project description to the tagged requirements of project type using the convoluted neural network to review the project type and determine what type of requirements are needed based upon the project types having the requirement data from historical projects tagged thereto, and identifying gaps in requirements from the project type extracted from the project description to the project types having the requirement data from historical projects tagged thereto; 
and generating a report of requirements including the tagged requirements matching the project type extracted from the project description on a display of a user performing the project in accordance with the requirements in the report; and performing at least one of the report requirements.
Thus, the limitations are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLees et al., US Publication No. 20150066563 A1 [hereinafter McLees], in view of Srivastava et al. , US Patent No. 10042636B1 [hereinafter Srivastava], in further view of Iqbal et al., "A Bird's Eye View on Requirements Engineering and Machine Learning," 2018 25th Asia-Pacific Software Engineering Conference (APSEC), 2018, pp. 11-20 [hereinafter Iqbal]. 
Regarding Claim 1, 
McLees teaches
A computer implemented method of creating a requirement document comprising: receiving data feeds for requirement data correlated to historical projects ...; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”; Par. 11)
extract requirement data…’correlated to project type from the historical projects’(McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
tagging the project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“ At Event 304, a business requirement is displayed that is associated with the technical project. The business requirement may have been previously defined, such as during a business requirements module stage, or the business requirement may have been previously defined during the technical requirement module stage. At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”) 
...requirement data from ’historical projects’ tagged... (McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
‘generating a report of requirements including the tagged requirements’ matching the project type extracted from the project description ‘on a display of a user performing the project in accordance with the requirements in the report’ (McLees Par. 13-“In one specific embodiment of the method, providing the mapping of the business requirement to the one or more technical requirements further includes providing, via a Graphical User Interface (GUI) application, the mapping of the business requirement to the one or more technical requirements, while in another embodiment, providing, via an information-gathering application, the mapping of the business requirement to the one or more technical requirements.”; Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”; Par. 58-“Additionally, the technical requirements application 400 may take the form of a network-accessible Graphical User Interface (GUI) application that may be accessed either internally via an intranet or externally via the Internet or the like.”)
and performing at least one of the report requirements (McLees Par. 73-“ The technical requirements application 400 serves to automate specific actions and tasks associated with gathering technical requirements and identifying exposures, assumptions and constraints. The automation provides integration of pertinent administrative information, business requirements, reference architectures and the like, from systems of record. In this regard, automation pertains to business requirement collection, technical requirement traceability and constraint identification.”).

McLees discloses data collection and the feature is expounded upon by Srivastava:
data ...’that are obtained using a web crawler accessing standard best practices from organizations performing the historical projects’(Srivastava- Col 9 Ln24-50-“ Integration layer 262 operates on or more computing resources and is associated with integrating tools virtualized using delivery tool layer 260 and operating on tool platform 250…integration layer 262 may utilize one or more data models (e.g., a canonical data model) and a set of tool adapters to adapt data associated with a tool between a first data format usable by project management platform 220 and a second data format usable by a client-side tool virtualized in delivery tool layer 260 and executing on tool platform 250. In some implementations, integration layer 262 may utilize and/or include one or tools such as an API (e.g., RESTful APIs), a service buses (e.g., an enterprise service bus (ESB), such as IBM Integration Bus (IIB), Message Queue (MQ) services, etc.), an adaptation tool, a SPLUNK instance, a Microsoft .NET adapter, an Azure Event & Notification hub adapter, a Microsoft Bots Framework adapter, a Java adapter, a set of monitors (e.g. to monitor one or more external feeds, social feeds, websites, portals, etc.), and/or the like.; Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”; Col 12 Ln51-67- expired data)
‘employing natural language processing’ with a convoluted neural network  ‘to extract requirement data’ … Srivastava Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”)
McLees and  Srivastava are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirement data collected of McLees, as taught by Srivastava, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of improving scalability of project management and user experience by minimizing time lost due to project delays or a project issues (Srivastava Col 3 Ln 15-47).
McLees in view of Srivastava teach requirements gather and the feature is expounded upon by Iqbal:
employing natural language processing with a convoluted neural network... (Iqbal- Sec.II, Pg. 17-“ Winkler et al. [54] applied convolutional neural networks to automatically classify the content elements of natural language requirements specifications as "requirement" or "information". The authors claim their approach increases the quality of requirements specifications as it distinguishes content that is relevant for specific software construction activities. For converting natural language into a vector representation the word2vec method is used. A set of 10.000 content elements extracted from 89 requirements specifications of an industry partner were used for training the network through the use of the Tensorflow library, using stochastic gradient descent.”).   
analyzing a project description for project type to be performed using natural language processing to extract the project type. (Iqbal- Sec.II Pg. 14-“ 2) Identifying Functional Requirements: This is a classification problem as from a set of requirements we want to decide whether or not requirements are FRs. Wang et al. [51] applied a combination of ML, NLP and semantic analysis to automatically extract functional requirements and classify them into different types, such as action, objective, goal, temporal or constraints. Their framework employed techniques of semantic role labelling (which assigns a role label for each word in the sentence). The authors trained a variant of Recurrent Neural Network using a E-commerce requirements dataset and tested it on the requirements from the automotive industry. Their approach stemmed from analysing the linguistic characterization of software requirement specifications. The framework consists of 10 FR types and allows capturing semantic information in natural language.”)
matching the project type extracted from the project description to the tagged requirements of project type using the convoluted neural network to review the project type and determine what type of requirements are needed based upon the project types having the requirement data from ...projects tagged thereto, and identifying gaps in requirements from the project type extracted from the project description to the project types having the requirement data from ...projects tagged thereto; (Iqbal- Pg. 16-17 -“C. Requirements Validation -Validation is to meant to guarantee that requirements reflect the stakeholders’ needs, confirm the quality of the system, its consistency, and traceability; Gervasi et al. have investigated in [18] what can be learned from links that are already established. They build classifiers as a mean to develop models of tracing that can then be interpreted by humans in order to understand how requirement tracing is done in practice. ...Their approach has the following steps: apply preprocessing techniques and transfer requirements into a vector of features, from which a set of classification cases is derived by joining a high-level requirement and one low-level requirement. For every such pair a link or nolink tag is added, based on whether that particular pair was a true link in the original dataset or not.; Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12 -Software requirements play a key role in the success of a project. In the USA, a survey was conducted over 8380 projects by 350 companies to understand project failure rates.)
generating requirements… matching the project type extracted from the project description... (Iqbal- Pg. 16&17-“ Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12)
McLees,  Srivastava and Iqbal are directed to requirements gathering and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees in view of Srivastava and improve upon the requirement generation, as taught by Iqbal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees in view of Srivastava with the motivation of using ML to emulate human processing in requirements specification documents which are mainly given in natural language (Iqbal Introduction).

Regarding Claim 2 , Claim 9 and Claim 15 McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1, further comprising…, The system of claim 8, wherein the learning engine further comprises… and The computer readable storage medium of claim 14, wherein the computer readable program when executed on a computer further causes the computer to perform the steps of…
storing a database of tagged requirements to project type (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”; Par. 45-“Centralized data store 170 provides for a project record database. Each technical project has an associated project record that includes all the information determined and collected at the various modules. In this regard, the project record may include, but is not limited to, business requirements, project exposures, project assumptions, project constraints, technical requirements, project approval designations, infrastructure design, build/workflow plans, project performance metrics, project performance reports, and the like. The historical aspect of the project records allows for subsequent technical projects to leverage off of previous project records as a basis for determining courses of action. As such, technical requirements, infrastructure design, build plans, and the like can be determined for a present technical project based on previously learned experiences of a previous project.”).

Regarding Claim 3, Claim 10 and Claim 16,
McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1…, The system of claim 8…, and  The computer readable storage medium of claim 14…  
 McLees teaches data collection and the following feature is expounded upon by Srivastava:
wherein the receiving data feeds include a feed from a web crawler. (Srivastava- Col 9 Ln24-50-“ Integration layer 262 operates on or more computing resources and is associated with integrating tools virtualized using delivery tool layer 260 and operating on tool platform 250…integration layer 262 may utilize one or more data models (e.g., a canonical data model) and a set of tool adapters to adapt data associated with a tool between a first data format usable by project management platform 220 and a second data format usable by a client-side tool virtualized in delivery tool layer 260 and executing on tool platform 250. In some implementations, integration layer 262 may utilize and/or include one or tools such as an API (e.g., RESTful APIs), a service buses (e.g., an enterprise service bus (ESB), such as IBM Integration Bus (IIB), Message Queue (MQ) services, etc.), an adaptation tool, a SPLUNK instance, a Microsoft .NET adapter, an Azure Event & Notification hub adapter, a Microsoft Bots Framework adapter, a Java adapter, a set of monitors (e.g. to monitor one or more external feeds, social feeds, websites, portals, etc.), and/or the like.; Col 14 Ln 30-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”)
McLees and  Srivastava are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirement data collected of McLees, as taught by Srivastava, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of improving scalability of project management and user experience by minimizing time lost due to project delays or a project issues (Srivastava Col 3 Ln 15-47).

Regarding Claim 4, Claim 11 and Claim 17 McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1, …, The system of claim 8, wherein the learning receiver comprises… and The computer readable storage medium of claim 14, wherein the computer readable program when executed on a computer further causes the computer to perform the steps of…
wherein the receiving data feeds include an input from an administrator. (McLees Par. 48-“ In those embodiments in which the mapping provides for mapping a business requirement to a plurality of technical requirements, a user, such as a design team administrator or the like, may select which of the mapped technical requirements are applicable to the present technical project. Additionally, in other specific embodiments, technical requirements may be inputted by the user, such as, for example, in the event that the technical requirement module 120 provides for a user to define the technical requirement(s) based on the predefined business requirement or the technical requirement is not currently mapped to a business requirement.”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”; Par. 101).
Regarding Claim 5, Claim 12 and Claim 18 McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1, further comprising…, The system of claim 8, wherein the system further comprises… and The computer readable storage medium of claim 14, further comprising …
updating the database of tagged requirements to project type with requirement/project type pairs from the report of requirements. (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 63-“ At Decision 310, a determination is made as to whether the query returns at least one technical requirement from the database. If the query does return at least one technical requirement then, at Event 312, the display is populated with one or more technical requirements, such as via a pull-down menu or the like. At Decision 314, a determination is made as to whether an edit, addition or deletion to the one or more technical requirements is necessary. If an edit is necessary, at Event 316, a text box field is opened to provide for editing the text of a selected technical requirement or adding a technical requirement and/or one or more displayed technical requirements are selected for deletion. After edit/addition/deletion of technical requirements or if, at Decision 314, it is determined that no edits/deletions are necessary, at Event 318, the record of technical requirements is updated/saved in the centralized data store.”; Par. 34).
Regarding Claim 6, Claim 13 and Claim 19 McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1…, The system of claim 8… and The computer readable storage medium of claim 12(*14*), further comprising …
wherein the requirements may be based on technology, industry, location, or combinations thereof. (McLees Par. 37-“ Referring to FIG. 1, a block diagram is depicted of a technology project management system 100. The technology project management system 100 includes a plurality of modules that serve to automate and streamline the overall technology project management process. It should be noted that the modules shown in FIG. 1 are by way of example only and, as such, embodiments of the present invention may include one or more or the modules shown and/or additional modules. As shown, the technology project management system 100 includes business requirements module 110, technical requirement module 120, infrastructure design module 130, build module 140, approval module 150, reporting module 160 and centralized data store 170.”; Par. 38).
Regarding Claim 7, and Claim 20 McLees in view of Srivastava in further view of Iqbal teach The computer implemented method of claim 1, further comprising…, and The computer readable storage medium of claim 12 (**14**),  …
wherein the generating of the report of requirements … includes considering an initial list of requirements from the project description, and providing tagged requirements to fill missing requirements. (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 38-“ Business requirements module 110 provides for identification and capture of business requirements. In addition, business requirements module 110 provides for initial planning of a technical project, such as identification and capture of the general information related to the technical project and/or identification and assessment of the technology impact of the project. “; Par. 63-“ At Decision 310, a determination is made as to whether the query returns at least one technical requirement from the database. If the query does return at least one technical requirement then, at Event 312, the display is populated with one or more technical requirements, such as via a pull-down menu or the like. At Decision 314, a determination is made as to whether an edit, addition or deletion to the one or more technical requirements is necessary. If an edit is necessary, at Event 316, a text box field is opened to provide for editing the text of a selected technical requirement or adding a technical requirement and/or one or more displayed technical requirements are selected for deletion. After edit/addition/deletion of technical requirements or if, at Decision 314, it is determined that no edits/deletions are necessary, at Event 318, the record of technical requirements is updated/saved in the centralized data store.”; Par. 34).
McLees in view of Srivastava teaches business requirement mapping and the feature is expounded upon by Iqbal:
… including the tagged requirements matching the project type extracted from the project description…, (Iqbal- Pg. 16&17-“ Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12)
McLees,  Srivastava and Iqbal are directed to requirements gathering and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees in view of Srivastava and improve upon the requirement generation, as taught by Iqbal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees in view of Srivastava with the motivation of using ML to emulate human processing in requirements specification documents which are mainly given in natural language (Iqbal Introduction).

Regarding Claim 8, 
McLees teaches
a learning engine comprising a learning receiver for the data feeds for requirement data correlated to the historical projects,...; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”; Par. 15-“ A system for technical project management defines a further embodiment of the invention. The system includes at least one computing device including at least one processor and a memory.”)
extract requirement data…’correlated to project type from the historical projects’(McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
and a tag writer for tagging project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“ At Event 304, a business requirement is displayed that is associated with the technical project. The business requirement may have been previously defined, such as during a business requirements module stage, or the business requirement may have been previously defined during the technical requirement module stage. At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”) 
...requirement data from ’historical projects’ tagged... (McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
‘and a report generator for generating a report of requirements including the tagged requirements’ matching the project type extracted from the project description ‘on a display of a user performing the project in accordance with the requirements in the report’ (McLees Par. 13-“In one specific embodiment of the method, providing the mapping of the business requirement to the one or more technical requirements further includes providing, via a Graphical User Interface (GUI) application, the mapping of the business requirement to the one or more technical requirements, while in another embodiment, providing, via an information-gathering application, the mapping of the business requirement to the one or more technical requirements.”; Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”; Par. 58-“Additionally, the technical requirements application 400 may take the form of a network-accessible Graphical User Interface (GUI) application that may be accessed either internally via an intranet or externally via the Internet or the like.”)
wherein the system further performs at least one step of the requirements (McLees Par. 73-“ The technical requirements application 400 serves to automate specific actions and tasks associated with gathering technical requirements and identifying exposures, assumptions and constraints. The automation provides integration of pertinent administrative information, business requirements, reference architectures and the like, from systems of record. In this regard, automation pertains to business requirement collection, technical requirement traceability and constraint identification.”).

McLees discloses data collection and the feature is expounded upon by Srivastava:
A system for generating a requirements report comprising: a web crawler providing data feeds for obtaining standard best practices from organizations performing the projects; (Srivastava- Col 9 Ln24-50-“ Integration layer 262 operates on or more computing resources and is associated with integrating tools virtualized using delivery tool layer 260 and operating on tool platform 250…integration layer 262 may utilize one or more data models (e.g., a canonical data model) and a set of tool adapters to adapt data associated with a tool between a first data format usable by project management platform 220 and a second data format usable by a client-side tool virtualized in delivery tool layer 260 and executing on tool platform 250. In some implementations, integration layer 262 may utilize and/or include one or tools such as an API (e.g., RESTful APIs), a service buses (e.g., an enterprise service bus (ESB), such as IBM Integration Bus (IIB), Message Queue (MQ) services, etc.), an adaptation tool, a SPLUNK instance, a Microsoft .NET adapter, an Azure Event & Notification hub adapter, a Microsoft Bots Framework adapter, a Java adapter, a set of monitors (e.g. to monitor one or more external feeds, social feeds, websites, portals, etc.), and/or the like.; Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”; Col 12 Ln51-67- expired data)
‘a natural language classifier’ including a convoluted neural network ‘that employs natural language processing to extract requirement data ...’, Srivastava Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”)
McLees and  Srivastava are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirement data collected of McLees, as taught by Srivastava, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of improving scalability of project management and user experience by minimizing time lost due to project delays or a project issues (Srivastava Col 3 Ln 15-47).
McLees in view of Srivastava teach requirements gather and the feature is expounded upon by Iqbal:
a natural language classifier including a convoluted neural network... (Iqbal- Sec.II, Pg. 17-“ Winkler et al. [54] applied convolutional neural networks to automatically classify the content elements of natural language requirements specifications as "requirement" or "information". The authors claim their approach increases the quality of requirements specifications as it distinguishes content that is relevant for specific software construction activities. For converting natural language into a vector representation the word2vec method is used. A set of 10.000 content elements extracted from 89 requirements specifications of an industry partner were used for training the network through the use of the Tensorflow library, using stochastic gradient descent.”).   
and a requirement generator including a receiver for receiving a project description to be performed that is analyzed using natural language processing to extract the project type, (Iqbal- Sec.II Pg. 14-“ 2) Identifying Functional Requirements: This is a classification problem as from a set of requirements we want to decide whether or not requirements are FRs. Wang et al. [51] applied a combination of ML, NLP and semantic analysis to automatically extract functional requirements and classify them into different types, such as action, objective, goal, temporal or constraints. Their framework employed techniques of semantic role labelling (which assigns a role label for each word in the sentence). The authors trained a variant of Recurrent Neural Network using a E-commerce requirements dataset and tested it on the requirements from the automotive industry. Their approach stemmed from analysing the linguistic characterization of software requirement specifications. The framework consists of 10 FR types and allows capturing semantic information in natural language.”)
a comparator for matching the project type extracted from the project description to the tagged requirements of project type, the comparator using the convoluted neural network to review the project type extracted from the project description and determine what type of requirements are needed based upon the project types having the requirement data from ... projects tagged thereto, and identifying gaps in requirements from the project type extracted from the project description to the project types having the requirement data from ...projects tagged thereto, (Iqbal- Pg. 16-17 -“C. Requirements Validation -Validation is to meant to guarantee that requirements reflect the stakeholders’ needs, confirm the quality of the system, its consistency, and traceability; Gervasi et al. have investigated in [18] what can be learned from links that are already established. They build classifiers as a mean to develop models of tracing that can then be interpreted by humans in order to understand how requirement tracing is done in practice. ...Their approach has the following steps: apply preprocessing techniques and transfer requirements into a vector of features, from which a set of classification cases is derived by joining a high-level requirement and one low-level requirement. For every such pair a link or nolink tag is added, based on whether that particular pair was a true link in the original dataset or not.; Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12 -Software requirements play a key role in the success of a project. In the USA, a survey was conducted over 8380 projects by 350 companies to understand project failure rates.)
generating requirements… matching the project type extracted from the project description... (Iqbal- Pg. 16&17-“ Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12)
McLees,  Srivastava and Iqbal are directed to requirements gathering and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees in view of Srivastava and improve upon the requirement generation, as taught by Iqbal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees in view of Srivastava with the motivation of using ML to emulate human processing in requirements specification documents which are mainly given in natural language (Iqbal Introduction).

Regarding Claim 14, 
McLees teaches
A computer readable storage medium comprising a computer readable program for creating a requirement document, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: receiving data feeds for requirement data correlated to historical projects...; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”) Par. 20-“ A computer-program product including a computer-readable medium provides for another embodiment of the invention. The medium includes a first set of codes for causing a computer to determine one or more technical requirements associated with an identified business requirement of a technical project.”)
extract requirement data…’correlated to project type from the historical projects’(McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
tagging the project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“ At Event 304, a business requirement is displayed that is associated with the technical project. The business requirement may have been previously defined, such as during a business requirements module stage, or the business requirement may have been previously defined during the technical requirement module stage. At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”) 
...requirement data from ’historical projects’ tagged... (McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
‘generating a report of requirements including the tagged requirements’ matching the project type extracted from the project description ‘on a display of a user performing the project in accordance with the requirements in the report’ (McLees Par. 13-“In one specific embodiment of the method, providing the mapping of the business requirement to the one or more technical requirements further includes providing, via a Graphical User Interface (GUI) application, the mapping of the business requirement to the one or more technical requirements, while in another embodiment, providing, via an information-gathering application, the mapping of the business requirement to the one or more technical requirements.”; Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”; Par. 58-“Additionally, the technical requirements application 400 may take the form of a network-accessible Graphical User Interface (GUI) application that may be accessed either internally via an intranet or externally via the Internet or the like.”)
and performing at least one of the report requirements (McLees Par. 73-“ The technical requirements application 400 serves to automate specific actions and tasks associated with gathering technical requirements and identifying exposures, assumptions and constraints. The automation provides integration of pertinent administrative information, business requirements, reference architectures and the like, from systems of record. In this regard, automation pertains to business requirement collection, technical requirement traceability and constraint identification.”).

McLees discloses data collection and the feature is expounded upon by Srivastava:
data ...’that are obtained using a web crawler accessing standard best practices from organizations performing the historical projects’(Srivastava- Col 9 Ln24-50-“ Integration layer 262 operates on or more computing resources and is associated with integrating tools virtualized using delivery tool layer 260 and operating on tool platform 250…integration layer 262 may utilize one or more data models (e.g., a canonical data model) and a set of tool adapters to adapt data associated with a tool between a first data format usable by project management platform 220 and a second data format usable by a client-side tool virtualized in delivery tool layer 260 and executing on tool platform 250. In some implementations, integration layer 262 may utilize and/or include one or tools such as an API (e.g., RESTful APIs), a service buses (e.g., an enterprise service bus (ESB), such as IBM Integration Bus (IIB), Message Queue (MQ) services, etc.), an adaptation tool, a SPLUNK instance, a Microsoft .NET adapter, an Azure Event & Notification hub adapter, a Microsoft Bots Framework adapter, a Java adapter, a set of monitors (e.g. to monitor one or more external feeds, social feeds, websites, portals, etc.), and/or the like.; Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”; Col 12 Ln51-67- expired data)
‘employing natural language processing’ with a convoluted neural network  ‘to extract requirement data’ … Srivastava Col 14 Ln 23-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”)
McLees and  Srivastava are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirement data collected of McLees, as taught by Srivastava, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of improving scalability of project management and user experience by minimizing time lost due to project delays or a project issues (Srivastava Col 3 Ln 15-47).
McLees in view of Srivastava teach requirements gather and the feature is expounded upon by Iqbal:
employing natural language processing with a convoluted neural network... (Iqbal- Sec.II, Pg. 17-“ Winkler et al. [54] applied convolutional neural networks to automatically classify the content elements of natural language requirements specifications as "requirement" or "information". The authors claim their approach increases the quality of requirements specifications as it distinguishes content that is relevant for specific software construction activities. For converting natural language into a vector representation the word2vec method is used. A set of 10.000 content elements extracted from 89 requirements specifications of an industry partner were used for training the network through the use of the Tensorflow library, using stochastic gradient descent.”).   
analyzing a project description for project type to be performed using natural language processing to extract the project type. (Iqbal- Sec.II Pg. 14-“ 2) Identifying Functional Requirements: This is a classification problem as from a set of requirements we want to decide whether or not requirements are FRs. Wang et al. [51] applied a combination of ML, NLP and semantic analysis to automatically extract functional requirements and classify them into different types, such as action, objective, goal, temporal or constraints. Their framework employed techniques of semantic role labelling (which assigns a role label for each word in the sentence). The authors trained a variant of Recurrent Neural Network using a E-commerce requirements dataset and tested it on the requirements from the automotive industry. Their approach stemmed from analysing the linguistic characterization of software requirement specifications. The framework consists of 10 FR types and allows capturing semantic information in natural language.”)
matching the project type extracted from the project description to the tagged requirements of project type using the convoluted neural network to review the project type and determine what type of requirements are needed based upon the project types having the requirement data from ...projects tagged thereto, and identifying gaps in requirements from the project type extracted from the project description to the project types having the requirement data from ...projects tagged thereto; (Iqbal- Pg. 16-17 -“C. Requirements Validation -Validation is to meant to guarantee that requirements reflect the stakeholders’ needs, confirm the quality of the system, its consistency, and traceability; Gervasi et al. have investigated in [18] what can be learned from links that are already established. They build classifiers as a mean to develop models of tracing that can then be interpreted by humans in order to understand how requirement tracing is done in practice. ...Their approach has the following steps: apply preprocessing techniques and transfer requirements into a vector of features, from which a set of classification cases is derived by joining a high-level requirement and one low-level requirement. For every such pair a link or nolink tag is added, based on whether that particular pair was a true link in the original dataset or not.; Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12 -Software requirements play a key role in the success of a project. In the USA, a survey was conducted over 8380 projects by 350 companies to understand project failure rates.)
generating requirements… matching the project type extracted from the project description... (Iqbal- Pg. 16&17-“ Requirements Management- Lucassen et al. [33] introduced an automated method for visualizing requirements at different levels of granularity. Their visualization method for user stories consists of the following steps: 1) the generation of an overview which provides a general context for understanding the dataset. The authors have used Word2Vec and Ward’s clustering algorithm to build up inter cluster relationship matrix of concepts from the dataset. 2) zooming in and out mechanisms; 3) filtering techniques to reduce data complexity. Possible anticipated applications of this visualization are: discovering missing relationships between clusters that may result in further user stories; teaching system functionality by exploring simplified manageable chunks; and analyzing the expected system changes after new sets of user stories.; Pg. 12)
McLees,  Srivastava and Iqbal are directed to requirements gathering and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees in view of Srivastava and improve upon the requirement generation, as taught by Iqbal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees in view of Srivastava with the motivation of using ML to emulate human processing in requirements specification documents which are mainly given in natural language (Iqbal Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20210125124 A1 to Meharwade et al. - A project management platform may train a machine learning model with historical project data to generate a trained machine learning model that determines or analyzes a release schedule of a project. The project management platform may receive new project data identifying project information associated with a new project. The project management platform may perform natural language processing on the new project data to convert the new project data to processed new project data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624